Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1, 3, 7, 9, 11, 13, 15, 17, and 18 are pending.

Double Patenting
Applicant’s arguments, see pages 8-9 of the remarks, filed 28 April 2022, with respect to the double patenting rejection in view of US Patent No. 10,718,888 and Stacey et al. (US 2015/0378168) have been fully considered and are persuasive.  The double patenting rejections of claims 1, 2, 9, and 15 have been withdrawn. 

Response to Arguments
Applicant’s arguments, see pages 11-12 of the remarks, filed 28 April 2022, with respect to the rejection of claim 1 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Stacey et al. (US 2015/0378168) of record, Paukshto et al. (US 2006/0292372) of record, and Wu et al. (US 2014/0355115).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 18, the limitation “outside” in line 3 is indefinite because it is not clear if this means that the reflective-type polarizer is facing away from the window, thus the absorptive-type polarizer would be between the window and the rest of the laminate, or if this means that the reflective-type polarizer is facing away from the inside of a building or vehicle, thus making it irrelevant which side of the window it is on as long as it is facing the outside of the building or vehicle.
For purposes of examination, the examiner has interpreted “outside” to indicate facing toward the outside of a building or vehicle.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) of record (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) and Wu et al. (US 2014/0355115) (hereafter Wu).
Regarding claim 1, Stacey discloses a laminate comprising: a first polarizer; a first patterned optical anisotropic layer; a second patterned optical anisotropic layer; and a second polarizer in this order (see at least Figs. 4a and 4b and paragraphs [0059]-[0061], where 302 is a first polarizer, 402a is a  first patterned optical anisotropic layer, 402b is a second patterned anisotropic layer, and 304 is a second polarizer), 
wherein an angle formed between a transmission axis of the first polarizer and a transmission axis of the second polarizer is 90° ± 5° (see at least Figs. 4a and 4b and paragraph [0059], where the polarizers are crossed, thus an angle formed by their transmissions axes is 90°), 
each of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer has three or more phase difference regions, which have different slow axis directions and in which the slow axis directions continuously change, in a plane of each of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer (see at least Figs. 4a and 4b and paragraph [0059], where the patterned optical anisotropic layers comprise domains 404 a-h which vary in optic axis orientation), 
a transmission display state, in which an angle formed between the slow axis direction of each of the phase difference regions of the first patterned optical anisotropic layer and the slow axis direction of each of the phase difference regions of the second patterned optical anisotropic layer that is superposed on each of the phase difference regions of the first patterned optical anisotropic layer is 45° ± 5° and a transmittance obtained in a case where light incident on the first polarizer exits from the second polarizer is maximized, and a light-blocking display state, in which an angle formed between the slow axis direction of each of the phase difference regions of the first patterned optical anisotropic layer and the slow axis direction of each of the phase difference regions of the second patterned optical anisotropic layer that is superposed on each of the phase difference regions of the first patterned optical anisotropic layer is 90° ± 5° and the transmittance obtained in a case where the light incident on the first polarizer exits from the second polarizer is minimized, are switched with each other (see at least Figs. 4a and 4b and paragraphs [0059]-[0061], where Fig. 4a illustrates a transmission display state with the angle formed between the axes of the first and second patterned optical anisotropic layers is shown to be 45° and where Fig. 4b illustrates a light-blocking display state with the angle formed between the axes of the first and second patterned optical anisotropic layers is shown to be 90°),
at least one of the first polarizer or the second polarizer is a reflective-type polarizer (see at least paragraph [0044], where the polarizers can be reflective polarizers),
a retardation Re1(550) of the first patterned optical anisotropic layer at a wavelength of 550 nm in the in-plane direction of the first patterned optical anisotropic layer, and a retardation Re2(550) of the second patterned optical anisotropic layer at a wavelength of 550 nm in the in-plane direction of the second patterned optical anisotropic layer are each independently 230 to 270 nm (see at least paragraph [0040], where a half-wave plate would have an in-plane retardation of ~275 nm for a design wavelength of 550 nm) and satisfy Formula (1) Re2(550) = Re1(550) ± 25 nm (see at least paragraphs [0040]-[0041], where the optical anisotropic layers can be half-wave or quarter wave plates, which would result in the same in-plane retardation for both plates) and wherein the polarizers can be reflective-type or absorptive type (see paragraph [0044]).
It has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779.

    PNG
    media_image1.png
    528
    758
    media_image1.png
    Greyscale
Fig. 4A has been reproduced and annotated below.

Stacey does not specifically disclose that a combination of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer is a combination of a +A plate and a -A plate.
However, Paukshto teaches a laminate comprising a first polarizer, a first optical anisotropic layer, a second optical anisotropic layer, and a second polarizer (see Figs. 2a and 3), wherein a combination of the first optical anisotropic layer and the second optical anisotropic layer is a combination of a +A plate and a -A plate (see at least paragraphs [0024], [0046], and [0047], where the optical anisotropic layers are a combination of a positive A plate and a negative A plate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey to include the teachings of Paukshto so that a combination of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer is a combination of a +A plate and a -A plate for the purpose of maximizing the field of view and eliminating light leakage (see at least paragraph [0002] of Paukshto).
Stacey as modified by Paukshto does not specifically disclose that one of the first polarizer and the second polarizer is a reflective-type polarizer and the other is an absorptive-type polarizer.
However, Wu teaches a dimming device comprising a first polarizer, a second polarizer, a first retarder layer and a second retarder layer (see at least the abstract), wherein the first and second polarizers can be absorption type polarizers, reflective polarizers, and a combination thereof (see at least paragraph [0011], where a combination thereof is interpreted to mean that the first and second polarizers can be different types of polarizers from the stated list).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto to include the teachings of Wu so that one of the first polarizer and the second polarizer is a reflective-type polarizer and the other is an absorptive-type polarizer for the purpose of substituting known polarizers in order to obtain predictable results such as the preferential selection of one polarization direction and rejection of the other by reflection on one side of the laminate and by absorption on the other side (see at least paragraph [0026] of Stacey and paragraph [0039] of Wu).

Regarding claim 9, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 1.
Stacey also discloses that the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contain a liquid crystal compound (see paragraphs [0073]-[0074], where the patterned wave plates comprise liquid crystal polymer).

Regarding claim 15, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 1.
Stacey also discloses a window comprising the laminate (see at least paragraph [0023]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) of record (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) and Wu et al. (US 2014/0355115) (hereafter Wu) as applied to claim 1 above, and further in view of Hasegawa et al. (US 2010/0188605) of record (hereafter Hasegawa).
Regarding claim 3, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 1.
Stacey as modified by Paukshto and Wu does not specifically disclose that a retardation Rth1(550) of the first patterned optical anisotropic layer at a wavelength of 550 nm in a film thickness direction of the first patterned optical anisotropic layer, and a retardation Rth2(550) of the second patterned optical anisotropic layer at a wavelength of 550 nm in a film thickness direction of the second patterned optical anisotropic layer satisfy Formula (2) Rth2(550) = -Rth1(550) ± 25 nm.
However, Hasegawa teaches that positive and negative a-plates can have zero retardation in the thickness direction (see at least paragraphs [0052] and [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto and Wu to include the teachings of Hasegawa so that both of the first and second optical anisotropic layers have Rth=0 and thus Rth2(550) = Rth1(550) for the purpose of minimizing the effects of thickness direction retardation on the light passing through the laminate.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) of record (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) and Wu et al. (US 2014/0355115) (hereafter Wu) as applied to claim 1 above, and further in view of Lee et al. (US 2016/0200851) of record (hereafter Lee).
Regarding claim 7, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 1.
Stacey as modified by Paukshto and Wu does not specifically disclose that both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have normal wavelength dispersion as wavelength dispersion of the retardation Re in the in-plane direction of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer, and both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have normal wavelength dispersion as wavelength dispersion of the retardation Rth in the film thickness direction of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer.
However, Lee teaches that phase retarders can have normal wavelength dispersion, flat wavelength dispersion, or reverse wavelength dispersion (see at least paragraph [0003]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto and Wu to include the teachings of Lee so that both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have normal wavelength dispersion as wavelength dispersion of the retardation Re in the in-plane direction of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer, and both the first patterned optical anisotropic layer and the second patterned optical anisotropic layer have normal wavelength dispersion as wavelength dispersion of the retardation Rth in the film thickness direction of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer for the purpose of being obvious to try one of three possible wavelength dispersions in order to obtain predictable results such as using common resin films (see paragraph [0004] of Lee).

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) of record (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) and Wu et al. (US 2014/0355115) (hereafter Wu) as applied to claim 1 above, and further in view of Aiki et al. (US 2009/0040433) of record (hereafter Aiki).
Regarding claims 11 and 13, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 1.
Stacey as modified by Paukshto and Wu does not specifically disclose that at least one of the first patterned optical anisotropic layer or the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and that one of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and the other contains a rod-like liquid crystal compound.
However, Aiki teaches that positive A-plates can be formed from a rod-like liquid crystal compound (see at least paragraphs [0149]-[0150], where a positive A-plate is formed from a rod-like liquid crystal composition) and negative A-plates can be formed from a disk-like liquid crystal compound (see at least paragraph [0154], where a negative A-plate is formed from a discotic liquid crystal compound).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto and Wu to include the teachings of Aiki so that at least one of the first patterned optical anisotropic layer or the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and that one of the first patterned optical anisotropic layer and the second patterned optical anisotropic layer contains a disk-like liquid crystal compound and the other contains a rod-like liquid crystal compound for the purpose of making the first and second patterned optical anisotropic layers a positive A-plate and a negative A-plate by using a rod-like liquid crystal compound and a disk-like liquid crystal compound, respectively (see paragraphs [0149] and [0154] of Aiki).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) of record (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) and Wu et al. (US 2014/0355115) (hereafter Wu) as applied to claim 1 above, and further in view of Imamura et al. (US 2013/0038934) (hereafter Imamura).
Regarding claim 17, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 1.
Stacey also discloses that the optical anisotropic layers are half wave plates (see at least paragraph [0040]).
Stacey as modified by Paukshto and Wu does not specifically disclose that the retardation Re1(550) and the retardation Re2(550) are each independently 235 to 245 nm.
However, Imamura teaches that a half wave plate  with respect to light having a wavelength of 550 nm can have an in-plane retardation between 235 nm and 310 nm (see at least paragraph [0024]).
Additionally, it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto and Wu to include the teachings of Imamura so that the retardation Re1(550) and the retardation Re2(550) are each independently 235 to 245 nm for the purpose of choosing a half wave plate with a desired in-plane retardation in order to obtain predictable results such as the desired rotation of light.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Stacey et al. (US 2015/0378168) of record (hereafter Stacey), in view of Paukshto et al. (US 2006/0292372) of record (hereafter Paukshto) and Wu et al. (US 2014/0355115) (hereafter Wu) as applied to claim 15 above, and further in view of Shalit (US 2012/0080080) (hereafter Shalit).
Regarding claim 18, Stacey as modified by Paukshto and Wu discloses all of the limitations of claim 15.
Stacey as modified by Paukshto and Wu does not specifically disclose that among the reflective-type polarizer and the absorptive-type polarizer, the reflective-type polarizer is outside.
However, Shalit teaches that conventional heat reflecting glass panels have good sunlight shielding performance (see at least paragraph [0005]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the laminate of Stacey as modified by Paukshto and Wu to include the teachings of Shalit so that among the reflective-type polarizer and the absorptive-type polarizer, the reflective-type polarizer is outside for the purpose of having good sunlight shielding performance and thus reducing air-conditioning system load (see at least paragraph [0005] of Shalit).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W BOOHER whose telephone number is (571)270-0573. The examiner can normally be reached M - F: 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.W.B/             Examiner, Art Unit 2872


/Derek S. Chapel/             Primary Examiner, Art Unit 2872
8/9/2022